Citation Nr: 1218556	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  11-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension based on need for aid and attendance. 


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel











INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim for special monthly pension benefits based on:  (1) need for aid and attendance and (2) housebound status.  Jurisdiction over his claim was subsequently transferred to the RO in San Juan, Puerto Rico, and that office forwarded the appeal to the Board.  

In a September 2011 rating decision, the RO granted a special monthly pension based on housebound status.  The Veteran continues to appeal for a special monthly pension based on need for aid and attendance.

The Veteran initially requested a formal Decision Review Officer hearing, but later withdrew this request in writing in August 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he is blind, or at least legally blind, so that he is entitled to a special monthly pension based on aid and attendance.  

Special monthly pension at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.351(b)(2011).  

The criteria for establishing the need for aid and attendance are provided in 38 C.F.R. § 3.351(c)(2011), which requires that the Veteran is:  

(1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or
(2) a patient in a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) (2011).

38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), a factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  The particular personal functions which a Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that a Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

VA Examination

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In this case, the Board finds that a remand for an additional examination is necessary to determine whether the Veteran's current eye condition requires the need for the regular aid and attendance of another person.  Id.  This is the primary reason for a remand of this claim.

The Veteran last underwent a VA examination for aid and attendance purposes on September 16, 2009.  At that time, the Veteran reported he had poor vision due to loss of visual fields, but the examiner recorded that he had not been declared to be legally blind.  The examiner then diagnosed glaucoma with loss of visual fields.  The examiner's finding of glaucoma with loss of visual fields raises the possibility that eligibility for aid and attendance benefits could be established through evidence of severe visual impairment.  Here, the examination was clearly inadequate, because no visual acuity or visual field examination was conducted at the time.  

The day after the examination, the RO received a VCAA notice response from the Veteran that stated he was legally blind.  See September 17, 2009 VCAA notice response.  This conflicts with his statement to the VA examiner that he was not legally blind, creating confusion in the record.  Further, the Board notes that among the non-service-connected conditions supporting the Veteran's nonservice-connected pension award is glaucoma, assigned a 60 percent rating under Diagnostic Code 6012.  Because the extent of his visual impairment is unclear, another examination is warranted.

Outstanding Treatment Records

As an ancillary matter, the AMC needs to confirm if there are any outstanding private or VA treatment records.  

The Virtual VA shows an active problem list, ostensibly for treatment at the San Juan VA Medical Center (VAMC), dated in July 2009, which includes diagnoses for glaucoma, open angle glaucoma and cataracts.  The VA examiner referred to a VA eye clinic treatment note, dated in July 2009, which is not of record.  
The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

In a September 2009 statement, the Veteran reported he had an eye operation with a private physician, Dr. B., in Humacao, Puerto Rico.  See September 17, 2009 VCAA notice response.  On remand, the AOJ should request the Veteran to fill out the proper authorization form so that Dr. B.'s pertinent records may be obtained.

Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(1) and (2) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  In particular, ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Dr. B., in Humacao, Puerto Rico, and any other outstanding private treatment records.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2011).

2.  Obtain and associate with the claims file any outstanding VA clinical records relating to treatment or evaluation of the eyes and/or vision, particularly ophthalmological records, from the San Juan, Puerto Rico VAMC, especially dated from July 2009 to the present.  See 38 C.F.R. § 3.159(c)(2) (2011).  

3.  If any of the records sought above are unavailable or otherwise unable to be obtained, proper annotation and notice shall be effectuated in accordance with 38 C.F.R. § 3.159(e) (2011).

4.  After completing the requested development in action paragraphs #1 and #2, schedule the Veteran for an appropriate VA examination(s) to evaluate the severity of his glaucoma for pension purposes.  This should include a comprehensive ophthalmology examination.  The examination shall include any diagnostic testing or evaluation needed. The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

The examiner shall evaluate the severity of the Veteran's glaucoma and specify whether the Veteran is:  blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less.

All limitation of function must be identified.  If there is no visual impairment and/or no limitation of function, such facts must be expressly noted in the report.

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

5. Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


